[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO PRECLUDE DATED MARCH 20 2000
After reviewing the Plaintiffs' Revised Disclosure of Experts dated March 23, 1998, the court finds that the plaintiffs have not complied with Practice Book Section 13-4 with respect to any of the expert witnesses disclosed. The plaintiffs have stated the general area of the witness' expected testimony rather than the substance of the facts and opinions to which the expert will testify and have provided no summary of the grounds for any opinion.
Unless the plaintiffs comply with Practice Book Section 13-4 on or before October 1, 2002 with respect to each expert witness disclosed, then the expert witness will not testify at trial. In addition to stating the substance of the facts and opinions to which the expert will testify and providing a summary of the grounds for any opinion, the plaintiffs will provide the defendants with a copy of any writing in their possession and control authored by the expert on or before October 1, 2002.
With respect to Peter Marsele, the plaintiffs will provide the defendants with copies of all appraisals performed by Mr. Marsele relating to this case on or before October 1, 2002, unless they have already provided the defendants with such copies.
With respect to Russell Fink, Ken Schultz and Susan Barth, in addition to providing the information required by Practice Book Section 13-4, the plaintiffs will also provide the defendants on or before October 1, 2002 with the amount of damages to which each witness will testify, the documents used to calculate said damages and a description of the method used to calculate said damages.
By the court,
___________________ Aurigemma, J. CT Page 10557